Citation Nr: 0628697	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-02 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a benign essential 
tremor of the hands, claimed as "Gulf War syndrome."

2.  Entitlement to service connection for 
hyperhidrosis/intertrigo of the feet, claimed as "Gulf War 
syndrome."


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served as a member of the U.S. Army Reserves 
for many years, during which he had active duty for training 
from March to July 1989; he later had active service from 
October 1990 to July 1991, including service in Southwest 
Asia (Persian Gulf), and from March 1993 to March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The case was last before the Board in 
December 2003, when it was remanded for further development 
which has now been completed, to the extent possible.  

The appellant's claim initially sought service connection for 
"Gulf War syndrome."  However, it was pointed out to him on 
several occasions that "Gulf War syndrome" is not a 
disability for which service connection can be awarded.  
Numerous attempts to get the appellant to specify the 
symptoms for which he sought service connection or otherwise 
identify the claimed disability(ies) were unsuccessful until 
the official Gulf War registry examination which he was 
accorded in June 2005.  At that time, the appellant specified 
only three items which he related to his claimed "Gulf War 
syndrome"-low back pain (for which service connection was 
subsequently granted) and the skin rash on his feet and 
tremor of the hands which are the subject of the present 
decision by the Board.  The appellant has not identified any 
other complaint or symptom which he associates with his 
service in the Persian Gulf and for which he currently seeks 
service connection.  Since both of the claimed disabilities 
represent recognized diagnoses rather than an undiagnosed 
illness, the Board accordingly has limited the present appeal 
to the two issues listed on the cover page of this decision.  

The Board has also noted that the appellant has alleged in 
his December 2005 written statement that he never received 
the July 1999 statement of the case and the supplements 
issued to him in October 2002 and March 2003.  However, the 
evidence discloses that these documents were mailed to the 
appellant by the RO and addressed to him at his address of 
record (a Post Office box) and that they were not returned as 
undeliverable or for any other reason.  Under these 
circumstances, it is now well settled that a claimant's 
statement of nonreceipt does not constitute by itself the 
type of "clear evidence to the contrary" needed to rebut 
the presumption of regularity which holds that the documents 
in question were both sent to and received by the appellant.  
See Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

The service medical records reflected by the current 
evidentiary record are recognizably incomplete, and the Board 
directed that additional searches be made for these missing 
medical records in its remand of this appeal in December 
2003.  The RO and the Appeals Management Center (AMC) have 
both repeatedly directed the service department to search for 
these missing medical records, contacting all possible 
custodians of such records and continuing such efforts until 
it is reasonably certain that the records do not exist or 
that further efforts to obtain them would be futile.  The 
service department certified in January 2003, May 2004, and 
again in May 2005 that additional service medical records 
could not be located.  Accordingly, the Board will proceed 
with appellate review of the current claims based upon a 
consideration of the available evidence of record.  


FINDINGS OF FACT

1.  The appellant's current benign essential tremor of the 
hands is etiologically related to the appellant's active 
service in the Persian Gulf.  

2.  The appellant's intermittent hyperhidrosis/intertrigo of 
the feet is not a chronic disability and was not present 
during the appellant's active service, and it is not 
etiologically related to his active service.  

3.  The appellant is a Persian Gulf veteran, but he is not 
currently shown to be exhibiting objective indications of a 
qualifying chronic disability resulting from an undiagnosed 
illness, or from a medically unexplained chronic multisymptom 
illness.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a benign essential 
tremor of the hands is established.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2005).  

2.  Entitlement to service connection for 
hyperhidrosis/intertrigo of the feet is not established.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

As a preliminary matter, the Board notes that, pertaining to 
the claim seeking service connection for a tremor of the 
hands, further development of the record under the VCAA or 
the regulations implementing it is not required because the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.

As pertains to the remaining claim seeking service connection 
for a skin rash of the feet, the record reflects that through 
various letters, the statement of the case and supplements 
thereto, VA has notified the appellant of the evidence and 
information needed to substantiate the current claim, the 
information he should provide to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire VA to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by VA dated May 12, 2004.  In this letter, 
VA specifically informed the appellant of the current status 
of his claims and of the evidence already of record in 
support of the claims, and of what the evidence must show in 
order to support the claims.  The appellant was also asked to 
inform VA of any additional evidence or information which he 
thought would support his claims, so that the RO could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin rash of the feet, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   As the 
claim seeking service connection for a tremor of the hands is 
being allowed by the Board, the RO will in the future notify 
the appellant of the effective date and disability rating 
established for this disability, and the appellant will be 
free at that time to initiate an appeal by filing a timely 
notice of disagreement with either or both of those 
determinations.  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and the 
available medical records have been obtained and reviewed.  
The service medical records are unfortunately incomplete; 
however, the Board has previously set forth the reasons for 
its belief that further searches for these missing medical 
records would be futile.  Otherwise, neither the appellant 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  Additionally, because 
the veteran's complete service medical records are 
unavailable for review, VA has a heightened duty to explain 
its findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The veteran was invited to submit evidence that 
would tend to support his claim on more than one occasion, 
and he did not respond.  The Board finds that reasonable 
efforts were made to develop the claim in a manner consistent 
with the heightened duty discussed in O'Hare.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in June 1999, well before the enactment 
of the VCAA in November 2000.  Subsequently, additional 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in October 2005 after the final VCAA letter was issued in May 
2004.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the skin rash claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA has 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, or from any diagnosed illness which the 
Secretary determines in regulations  prescribed under 
38 U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

As of the present time, service connection has been 
established for a right leg disability, a left leg 
disability, tinnitus, a low back disability, a hearing loss 
disability of the left ear, and for postoperative scars on 
both legs.  The service connected disabilities are currently 
rated 50 percent disabling, in combination.  

The available service medical records do not reflect any 
complaints, treatments, clinical findings, or diagnoses 
relating to a skin rash between the toes of the feet or to a 
tremor of the hands.  A medical evaluation of the appellant 
dating from June 1991, which was conducted at Fort Riley, 
Kansas, following his redeployment from Southwest Asia back 
to the U.S., indicated that he did not have a skin rash at 
that time.  

No postservice medical evidence reflecting treatments for 
either claimed disability has been received, although the 
appellant has been requested to identify or submit such 
evidence in support of his claims.  

The appellant was accorded an official VA Persian Gulf 
registry examination in June 2005.  The appellant reported 
the presence of a rash between his toes which had been 
intermittently present since 1997, lasting about six months 
and then going away for awhile.  The appellant also reported 
a tremor of the hands which had been present since 1991 
shortly after his return from the Persian Gulf.  These 
tremors were constant and worsened with anxiety and the need 
for fine dexterity, but Valium had not helped with the 
tremors.  The VA examiner in June 2005 diagnosed a benign 
essential tremor of the hands and hyperhidrosis/intertrigo of 
the web spaces between the toes of both feet.  A further 
neurological evaluation of the appellant was order by this 
examiner because he felt that it was "at least as likely as 
not" that the appellant's Gulf War service had contributed 
to the hand tremor condition.  Concerning the skin rash 
between the toes of the feet, this examiner commented that 
this condition is usually due to sweating; and that, based 
upon the current evidentiary record (which had been reviewed) 
it would be totally speculative to assign a specific etiology 
to this condition.  

Since the hyperhidrosis/intertrigo of the feet does not 
appear to be a chronic condition, but rather a series of 
acute and transitory episodes due to sweating, and in view of 
the uncontradicted medical opinion of the VA examiner in June 
2005 that any specific etiology for this condition would be 
totally speculative, the Board has determined that a 
preponderance of the evidence is unfavorable to the current 
claim seeking service connection for this disability, which 
also is not attributable to an undiagnosed illness.  
Accordingly this appeal will be denied.  

A VA neurological examination of the appellant followed in 
August 2005.  The VA neurological examiner confirmed the 
existence of a benign essential tremor of the hands, 
beginning in about 1991-92 (according to the appellant's 
verbal medical history).  It was noted that a family history 
of this problem is present in about half of the cases, but 
not in the appellant's case.  It was further noted that 
factors other than genetic appear to play a role in 
precipitating the disorder, and that such factors could 
include environmental factors such as the appellant 
encountered in the Persian Gulf.  It was therefore concluded 
by the VA neurological examiner that it was "at least as 
likely as not" that the appellant's experiences in the 
Persian Gulf had contributed to or precipitated his hand 
tremor.  Contrary to the RO's holding, the VA neurological 
examiner did not merely transcribe the appellant's medical 
history; rather he clearly filtered, enhanced, or added 
medico-evidentiary value to the appellant's lay history 
through his own medical expertise.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Since this favorable medical 
opinion is unrebutted by other competent medical evidence of 
record, and since the VA Persian Gulf registry examiner in 
June 2005 also supported a nexus to service, the claim 
seeking service connection for a benign essential tremor of 
the hands will be allowed.  


ORDER

Service connection for a benign essential tremor of the hands 
is granted.  

Service connection for hyperhidrosis/intertrigo of the feet 
is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


